Judgment of the Supreme Court, New York County (Rose Rubin, J.), rendered May 28, 1986, convicting the defendant, upon his plea of guilty, of robbery in the first degree and sentencing him to an indeterminate prison term of from 8 Vs to 25 years, unanimously modified, on the law, to the extent of reducing the sentence to a term of 5 to 15 years, and except as so modified, affirmed.
The record indicates that in exchange for his plea the defendant was promised a prison sentence of from 2 to 6 years. It was, however, part of the bargain that the defendant would surrender promptly at the appointed time, and that if he failed to do so he would be sentenced to a maximum term of 15 years. When defendant did not surrender as directed, he was sentenced to a term of 8 Vs to 25 years. As the sentence imposed did not conform to the terms of the plea bargain, we modify to reduce the sentence in accordance with the promise made to the defendant in exchange for his plea. Concur— Murphy, P. J., Milonas, Kassal, Rosenberger and Smith, JJ.